Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

a.	Group 1: Claims 1-9, drawn to a system to facilitate blockchain-mediated and secure document management using a distributed ledger, the system comprising: a computer system comprising a processor programmed to: receive a first request, associated with a user, to initiate a document action to be performed with respect to a document; provide a challenge comprising a nonce responsive to the first request; receive a second request to perform the document action, the second request comprising information that identifies the provided nonce; determine that the nonce has been written to the distributed ledger indicating that the user is entitled to the document action; and authorize the document action responsive to the determination that the nonce has been written to the distributed ledger: classified in G06Q 40/12.
Group 2: Claim 10-16, drawn to a computer-readable medium that stores instructions to authenticate, in a blockchain network, access to a document action, the instructions, when executed by a processor of a node in the blockchain network, program the processor to: access a blockchain transaction representative of a request by a user for permission to conduct a document action on a document, the blockchain transaction being digitally signed with a private key of the user, and the blockchain transaction comprising a nonce associated with the request, a document identifier that identifies the document, and an indication of the document action; execute logic specified in a document license contract generated for the document, the document license contract being stored on a distributed ledger accessible to the node and other nodes in the blockchain network; determine, based on the executed logic and information from the blockchain transaction, that the user is authorized to perform the document action; and write the nonce in an audit log of the document license contract to indicate that the user is authorized to perform the document action: classified in G06Q 40/12. 

c.	Group 3: Claim 17-20, drawn to a method for requesting document access via a blockchain, the method comprising: transmitting, by a processor of a client device to a document server, a request for a document action initiation associated with a document; receiving, by the processor, from the document server, a nonce responsive to the request; G06Q 40/12.
Sub-combinations Usable Together

3.	Inventions 1, 2, and 3 are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination 1 has separate utility such as “management using a distributed ledger.”  Alternatively, Sub-combination 2 has a separate utility such as “access to a document action.” On the other hand, Sub-combination 3 has a separate utility such as “requesting document access.” See MPEP § 806.05(d).  

The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or 

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification 


the inventions have acquired a separate status in the art due to their recognized divergent subject matter 


the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).




an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and,

(ii) identification of the claims encompassing the elected invention. 

6.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

7.	Should applicant traverse claiming the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the 

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                         

































/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687